Stockton, J.
By an agreement in writing, signed by the parties by their attorneys, the plaintiffs were authorized to take judgment against defendants for the full amount of the note sued on, and execution was to issue against the property attached four months after adjournment of the term. Nothing is said about interest, either in the note or in the agreement. The court rendered judgment for the amount found due on the note, and ordered that the principal sum bear interest at the rate of ten per centum per annum.
There was no authority for this judgment for interest on the principal sum, at the rate of ten per centum. The note sued on, did not call for any rate of interest, on its face, and the agreement of the parties is silent on the subject.
Judgment reversed.